Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. See the new rejection in view of Dauguet et al. US 2014/0368395 as set forth in office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 8-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (CN 101465473, hereby referred as Bu) in view of Dauguet et al. (US 2014/0368395, hereby refereed as Dauguet).   
Regarding claim 5,
Bu discloses;
A multi-system integrated antenna, comprising (the system of figures 3-6):

an intelligent antenna array (antenna arrays 11-18) and a base station antenna array (antenna array 112) which are both disposed on the reflective plate;

the intelligent antenna array is located at a lower end of the reflective plate, and comprises multiple intelligent antenna subarrays, each of the intelligent antenna subarrays being composed of a plurality of intelligent antenna array elements (see figures 3-6, each of the plurality of columns of antenna elements 1);
the base station antenna array comprises a plurality of first base station antenna array elements and a plurality of second base station antenna array elements (figure 6, antenna array 112 comprises of first two antenna elements 102 and a second two antenna elements 102),
wherein the plurality of first base station antenna array elements are located at an upper end of the reflective plate (figure 6, the upper two antenna elements 102 on the plate), and
the second base station antenna array elements are located at a lower end of the reflective plate (figure 6, the lower two antenna elements 102 on the plate),
Wherein the first base station antenna array element and the second base station antenna array element are both low frequency base station antenna array elements (figure 6, the upper two antenna elements 102 on the plate and the lower two antenna elements 102 on the plate for the antennas 112), and


Bu does not disclose;
The second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein, 
the base station antenna array further comprises a plurality of high frequency base station antenna array elements disposed at the same end of the reflective plate with the plurality of first base station antenna array elements, and the plurality of high frequency base station antenna array elements are arranged on a same axis with the first base station antenna array elements.

However, Dauguet teaches (figure 1);
The second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein (see figure 1, the plurality of antenna elements 6,8,10,12,14 inside the plurality of antenna elements 15-19), the base station antenna array further comprises a plurality of high frequency base station antenna array elements disposed at the same end of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein, the base station antenna array further comprises a plurality of high frequency base station antenna array elements disposed at the same end of the reflective plate with the plurality of first base station antenna array elements, and the plurality of high frequency base station antenna array elements are arranged on a same axis with the first base station antenna array elements, as taught by Dauguet, into Bu in order to improve decoupling between the two polarizations of the radiating elements of an antenna array operating within the same frequency band, without considerably increasing the size of a cross polar multiband panel antenna, nor the weight or cost associated with it.

Regarding claim 8,
Bu discloses (figures 3-6);

the intelligent antenna array operates at 1880-1920 MHz, 2010-2025 MHz and 2575-2635 MHz (antenna arrays 11-18 are TD-SCDMA, see page 3 of 5, lines 25-35).

Furthermore, Bu teaches using different frequency bands of GSM, CDMA and TD-SCDMA and may not explicitly teach the intelligent antenna array operates at 1880-1920 MHz, 2010-2025 MHz and a particular frequency ranges.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein the low frequency base station antenna array element operates at 880-960 MHz, the high frequency base station antenna array element operates at 1710-1880 MHz, and the intelligent antenna array operates at 1880-1920 MHz, 2010-2025 MHz and 2575-2635 MHz in order to achieve desired operation frequency band, since the claimed frequency ranges appear to be an obvious matter of engineering design choice and does not serve in any way to patentably distinguish the claimed invention from the applied prior art.

Regarding claim 9,
Bu discloses;
A multi-system integrated antenna, comprising (the system of figures 3-6):

an intelligent antenna array (antenna arrays 11-18) and a base station antenna array (antenna array 112) which are both disposed on the reflective plate; 
the intelligent antenna array is located at a lower end of the reflective plate, and comprises multiple intelligent antenna subarrays, each of the intelligent antenna subarrays being composed of a plurality of intelligent antenna array elements (see figures 3-6, each of the plurality of columns of antenna elements 1); 
the base station antenna array comprises a plurality of first base station antenna array elements and a plurality of second base station antenna array elements (figure 6, antenna array 112 comprises of first two antenna elements 102 and a second two antenna elements 102), 
wherein the plurality of first base station antenna array elements are located at an upper end of the reflective plate (figure 6, the upper two antenna elements 102 on the plate), and 
the second base station antenna array elements are located at a lower end of the reflective plate (figure 6, the lower two antenna elements 102 on the plate),
wherein the first base station antenna array element and the second base station antenna array element are low frequency base station antenna array elements (figure 6, the upper two antenna elements 102 on the plate and the lower two antenna elements 102 on the plate for the antennas 112), and 
the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station 

Bu does not disclose;
The second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein; the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station antenna array elements and disposed at a same end of the reflective plate with the plurality of first base station antenna array elements, and the high frequency base station antenna array and the plurality of first base station antenna array elements are arranged on a same axis.  

However, Dauguet teaches (figure 1);
The second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein (see figure 1, the plurality of antenna elements 6,8,10,12,14 inside the plurality of antenna elements 15-19); the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station antenna array elements and disposed at a same end of the reflective plate with 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and encloses the plurality of intelligent antenna array elements of the two adjacent intelligent antenna subarrays therein; the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station antenna array elements and disposed at a same end of the reflective plate with the plurality of first base station antenna array elements, and the high frequency base station antenna array and the plurality of first base station antenna array elements are arranged on a same axis, as taught by Dauguet, into Bu in order to improve decoupling between the two polarizations of the radiating elements of an antenna array operating within the same frequency band, without considerably increasing the size of a cross polar multiband panel antenna, nor the weight or cost associated with it.

Regarding claim 15,
Bu discloses;

a reflective plate (the reflective plate which the two antenna arrays disposed on. See page 3 of 5, lines 25-27); and 
an intelligent antenna array (antenna arrays 11-18) and a base station antenna array (antenna array 112) which are both disposed on the reflective plate; 
the intelligent antenna array is located at a lower end of the reflective plate, and includes a plurality of intelligent antenna subarrays, each of the intelligent antenna subarrays being composed of a plurality of intelligent antenna array elements (see figures 3-6, each of the plurality of columns of antenna elements 1); 
the base station antenna array contains a plurality of base station antenna subarrays, the base station antenna subarray comprises a plurality of first base station antenna array elements and a plurality of second base station antenna array elements (figure 6, antenna array 112 comprises of first two antenna elements 102 and a second two antenna elements 102), and 
the plurality of first base station antenna array elements are located at an upper end of the reflective plate (figure 6, the upper two antenna elements 102 on the plate),  
the plurality of second base station antenna array elements are located at a lower end of the reflective plate (figure 6, the lower two antenna elements 102 on the plate), and
wherein the first base station antenna array element and the second base station antenna array element are low frequency base station antenna array elements (figure 6, the upper two antenna elements 102 on the plate and the lower two antenna elements 102 on the plate for the antennas 112), and 


Bu does not disclose;
The plurality of second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and enclose the plurality of intelligent antenna array elements of the plurality of non-adjacent intelligent antenna subarrays therein, wherein the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station antenna array elements and disposed at a same end of the reflective plate with the plurality of first base station antenna array elements, and the high frequency base station antenna array and the plurality of first base station antenna array elements are arranged on a same axis.   

However, Dauguet teaches (figure 1);
The plurality of second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and enclose the plurality of intelligent antenna array elements of the plurality of non-adjacent intelligent antenna subarrays therein (see figure 1, the plurality of antenna elements 6,8,10,12,14 inside the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the plurality of second base station antenna array elements are embedded in gaps of the plurality of intelligent antenna array elements, and enclose the plurality of intelligent antenna array elements of the plurality of non-adjacent intelligent antenna subarrays therein, wherein the base station antenna array further comprises one or more high frequency base station antenna arrays composed of a plurality of high frequency base station antenna array elements and disposed at a same end of the reflective plate with the plurality of first base station antenna array elements, and the high frequency base station antenna array and the plurality of first base station antenna array elements are arranged on a same axis, as taught by Dauguet, into Bu in order to improve decoupling between the two polarizations of the radiating elements of an antenna array operating within the same frequency band, without considerably increasing the size of a cross polar multiband panel antenna, nor the weight or cost associated with it.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Bu et al. (CN 101465473, hereby referred as Bu) in view of Dauguet et al. (US 2014/0368395, hereby refereed as Dauguet) as applied to claim 5 above, and further in view of Liu et al. (US 2015/0288065, hereby referred as Liu).
Regarding claim 6,
Bu, as modified, does not disclose;
Wherein centers of the second base station antenna array element and the first base station antenna array element are not in a same axial direction.

However, Liu teaches;
Wherein centers of the second base station antenna array element and the first base station antenna array element are not in a same axial direction (figure 6, the plurality of base station antennas of low and high frequency bands and they are not in a same axial direction a. See paragraph [0045]).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate wherein centers of the second base station antenna array element and the first base station antenna array element are not in a same axial direction, as taught by Liu, into Bu as modified in order to provide an antenna arrays with an improvement without causing concerns of signal interference with the adjacent two radiation units.


Regarding claim 7,
Bu discloses (figures 3-6);
Wherein the first base station antenna array element and the second base station antenna array element (the two upper antennas 102 and the two lower antennas 102 of array 112) are fed in an unequal phase (see page 4 of 5, lines 16-26).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571)-270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AWAT M SALIH/Primary Examiner, Art Unit 2845